DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The final rejection mailed 04/09/2021 utilized Ito (WO 2012/036212) which disclosed a platform and base connected via links and an electric motor, Ito was modified by Schuler (US Patent No. 7,544,142) to teach an electric motor comprising two rotors. While Schuler does disclose a multi rotor motor, it was argued by applicant and agreed upon by the examiner that the limitations in the independent claims which state that the first and second links are attached to the first and second rotors respectively require a reference to disclose a link directly attached to a respective rotor. Therefore two links connected to a single element 16 in Ito, which would then be attached to the motor, would not read on the claims as the first and second link are attached to the same element. As no references which disclose electric motors having two rotors respectively connected to two links has been found in updated searches, the claims have been deemed allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M-F 10:30am-7pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631   
                                                                                                                                                                                                     
/Muhammad Ijaz/Primary Examiner, Art Unit 3631